Motion for a stay granted to the extent that respondents are stayed from the execution and enforcement of the orders and decrees of the Surrogates’ Court, affirmed by the order of the *796Appellate Division entered on or about May 7, 1957, pending the hearing and determination of a motion for leave to appeal to this court and for a stay, said motion to be made within the time prescribed by statute and to be made returnable on July 2, 1957, and upon the further condition that the sum now on deposit (approximately $63,000) with the Comptroller of the City of New York to the credit of the Widelitz Corporation by reason of a certain condemnation award, shall remain on deposit and shall not be transferred, encumbered, hypothecated or assigned, apart from the lien heretofore filed by special guardian Paul Burtt.